Citation Nr: 1727225	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 26, 2003, for a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation from October 14, 1997, through September 25, 2003.


CONCLUSION OF LAW

From October 14, 1997, through September 25, 2003, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (a) and (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Furthermore, Board finds there has been substantial compliance with the Board's July 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the claim was remanded to allow initial consideration of the extra-schedular component of the Veteran's claim by VA's Director of Compensation Service, and to obtain a retrospective examination and opinion regarding the remaining timeframe.  An opinion was obtained from the Director in March 2017, and the Veteran was notified that he was to be scheduled for an examination.  However, in April 2017, the Veteran's representative postulated that an examination was not warranted, and informed VA that the Veteran waived compliance with that portion of the remand directives.  Therefore, the Board finds that there has been substantial compliance with its July 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Legal Criteria & Analysis

The Veteran seeks an effective date prior to September 26, 2003, for a TDIU.  In particular, his representative has argued that he is entitled to an effective date of July 1997.  See April 2017 statement.

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).

Additionally 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation Service, for consideration of an extra-schedular rating of unemployability.

VA regulations provide that all Veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Here, the Veteran is in receipt of TDIU from September 26, 2003, and seeks an earlier effective date for such.  As discussed below, the initial date of the Veteran's TDIU claim has been determined to be October 29, 1993.  At such time, he was service-connected for bilateral knee arthritis, right knee cartilage tear, and right knee instability, totaling a 50 percent rating.  Subsequently, he was service-connected for degenerative disc disease of the lumbar spine, effective October 14, 1997, which raised his combined rating to 60 percent.  Later, the Veteran was granted service connection for bilateral hearing loss and tinnitus, effective in October 2001, and then limited extension of his right knee, effective July 14, 2003, bringing his combined rating to 70 percent.  The Veteran later received increased ratings for his right knee arthritis and lumbar spine disorder, effective September 26, 2003, which raised his combined rating to 80 percent. 

The Veteran's disability ratings prior to July 14, 2003, did not meet the criteria for a TDIU on a schedular basis (i.e., one disability ratable at 60 percent or more, or if two or more disabilities, at least one disability ratable at 40 percent or more for at least a combined evaluation of 70 percent).  For the remainder of the appeal period herein, i.e., from July 14, 2003, to September 25, 2003, the Veteran's service-connected disabilities meet the schedular criteria for entitlement to a TDIU when the bilateral factor is taken into consideration.  38 C.F.R. § § 4.16(a), 4.25, 4.26 (2016).

In a July 2016 decision, the Board determined the Veteran's disabilities, prior to July 14, 2003, met the criteria for referral to the Director, Compensation Service for consideration whether a TDIU may be considered on an extra-schedular basis under 38 C.F.R. § 4.16(b).  In March 2017, the Director found such was not warranted.  Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015). 

In this case, the Veteran is a high school graduate.  Following the Veteran's separation from service in 1953, he worked as a foreman for the New York City Water Department until 1981.

A March 1992 private treatment note reflects that the Veteran retired from the water department after suffering another knee injury, and that he was complaining of left hip pain.  A diagnosis of early osteoarthritis of the hip was made.

On an August 1993 Medical Examination for Disability Evaluation, the Veteran indicated part-time employment from 1991 to 1993 with a landscaping and maintenance company, and that he had missed 120 days in the past 12 months.  The examination report notes pain involving the Veteran's right knee, left hip and low back.

In a statement received on October 29, 1993, the Veteran indicated that he was forced to take early retirement due to his service-connected knee disorders.  Such has been construed by the AOJ as a claim for TDIU.  See December 2011 Rating Decision.

In December 1993, he reported that he retired early due to his knee and back disabilities.  

A July 1997 physician's initial evaluation reflects that the Veteran had osteoarthritis of the bilateral knees, severe lumbar degenerative disc disease, and severe osteoarthritic changes of the left hip.

The Veteran underwent a VA joints examination in October 1997, where he reported knee, hip and back pain.  In particular, he indicated that all walking was painful and that he could only walk 2 to 3 blocks.  He described experiencing a sharp pain in his lumbosacral joint upon repeated bending and lifting.   The examiner noted that the Veteran's primary disability was due to his lumbosacral spine and his degenerative arthritis of the hip.

During a July 2003 VA examination, the physician opined that the Veteran could not squat, climb, lift over ten pounds, or stand or walk for more than an hour without rest, in part due to his service-connected knee disorders, and that the pain from which he suffers significantly limits his functional ability.

In a February 2005 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had not worked full-time since July 1981, and that his right knee, back and hearing loss disabilities impacted his ability to work.

As indicated above, in March 2017, the Director, Compensation Service considered whether the Veteran was entitled to a TDIU on an extra-schedular basis prior to July 14, 2003.  She concluded that such was not warranted, essentially on her finding that though the Veteran would be precluded from performing the duties of his former position as Water Department foreman, the medical evidence did not rule out sedentary employment.

In March 2017, the Veteran's representative submitted a statement from W.T.C., a Diplomat of the American Board of Vocational Experts, who reported reviewing the Veteran's file.  He recounted the Veteran's relevant history, to include his former employment and skills, along with pertinent medical findings regarding the level of disability caused by his service-connected disorders.  It was his professional opinion that the Veteran's service-connected disabilities prevented him from securing, and following a substantially gainful occupation, including sedentary employment, from 1997 to 2003.  In particular, he noted the Veteran's the level of pain associated with his degenerative disc disease of the lumbar spine, assessed in 1997, and found that such "would have prevented him from attending any job or would have interfered with his efficient completion of job tasks while at the workplace."  With regard to the Veteran's work experience as a foreman at the water department, he noted that the Veteran's tool usage and equipment operation skills acquired during his career were not transferrable to jobs performed at lighter levels of physical demand.  Additionally, he noted that the Veteran's supervisory skills were specific to his employment and also were not transferrable to jobs performed at lighter levels of physical demand.  He concluded that, given the Veteran's skill set and disabilities, he would only have been able to perform unskilled sedentary work, but that his disabilities "would not have allowed him to efficiently perform the required tasks or would have not allowed him to attend a job often enough to be able to retain it."

Resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities preclude him from obtaining and/or maintaining employment from October 14, 1997, the effective date of the Veteran's degenerative disc disease of the lumbar spine.  In particular, the medical evidence demonstrates that the Veteran's knee, hip and back pain has adversely impacted his functional ability.  The Board notes that the Veteran is not service-connected for a hip disorder, and that physical impairment from such cannot be considered when assessing his claim for TDIU. The Board finds it notable that the October 1997 VA examiner indicated that the Veteran's back disorder, along with his non-service connected hip disorder, were the main sources of his functional impairment, rather than his knees.

Though the Veteran reported back pain prior to 1997, and that such was a factor in his retirement, he was not service-connected for degenerative disc disease of the lumbar spine until October 1997.  Thus, the impact that the Veteran's back disorder had on his employability may not be factored in prior to the effective date of service-connection.

In reaching such conclusion, the Board finds the March 2017 private opinion highly probative.  Following a thorough review of the record, the vocational expert found that the Veteran's symptoms were of the nature and extent as to preclude employment, both sedentary and active, since 1997.  In so finding, he considered that the Veteran would be unable to complete another type of job as his skill set was specific to that acquired during his over 30-year long career as a water foreman, and that his disabilities preclude him even from a sedentary job, even if he were otherwise qualified for such a job.

The Board notes that the issue of whether TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds the vocational opinion, which considers the Veteran's work history, claims file, medical history, and lay statements, to be probative when taken together as to the issue of whether the Veteran could maintain substantial employment given his service-connected disabilities, along with his education and occupational history.  

Though the C&P Director found that the Veteran was not entitled to a TDIU on an extra-schedular basis prior to July 14, 2003, which conflicts with a majority of the time period addressed by the private vocational expert, the Board finds that the evidence is at least in relative equipoise regarding this issue.  Thus, resolving all reasonable doubt in favor of the Veteran, a TDIU on an extra-schedular basis prior to July 14, 2003, is warranted.  Furthermore, with respect to the remaining time period-July 14, 2003, to September 25, 2003, the Board similarly finds that the Veteran is entitled to a TDIU on a schedular basis, as the evidence continues to show that the Veteran was unemployable due to his service-connected disabilities.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board grants entitlement to a TDIU from October 14, 1997, the effective date of the Veteran's service-connected degenerative disc disease of the lumbar spine, through September 25, 2003, to include on an extra-schedular basis prior to July 14, 2003.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU from October 14, 1997, through September 25, 2003 is granted.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


